The appellant was convicted in the Criminal District Court of Dallas County for unlawfully manufacturing intoxicating liquor and his punishment assessed at one year in the penitentiary.
The record is before us without statement of facts or bills of exception and shows that the indictment correctly charges the offense and the Court in his charge properly applied the law relative thereto. There being no error shown in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.